Case 1:18-cv-00681-RJL Document 194-10 Filed 05/06/20 Page 1 of 4




                   EXHIBIT 9
        Case 1:18-cv-00681-RJL Document 194-10 Filed 05/06/20 Page 2 of 4




Google LLC                                                                   google-legal-support@google.com
1600 Amphitheatre Parkway                                                                    www.google.com
Mountain View, California 94043


                                               April 23, 2020
Via Email Only
equainton@gmail.com

Eden P. Quainton
Quainton Law
1001 Avenue of the Americas, 11th Floor
New York, New York 10018
212-813-8389

        Re: Aaron Rich v. Edward Butowsky, et al, United States District Court for the District of
        Columbia, 18-cv-0681 (RJL) (Internal Ref. No. 3634328)


Dear Eden P. Quainton:

         Pursuant to the subpoena issued in the above-referenced matter, we have conducted a diligent
search for documents and information accessible on Google’s systems that are responsive to your request.
Without waiving, and subject to its objections, Google hereby produces the attached documents. Our
response is made in accordance with state and federal law, including the Electronic Communications
Privacy Act. See 18 U.S.C. § 2701 et seq. By this response, Google does not waive any objection to
further proceedings in this matter.
        We understand that you have requested customer information regarding the user account(s)
specified in the subpoena, which includes the following information: (1) non-content headers for deleted
emails for the Gmail accounts SETH.C.RICH@GMAIL.COM, PANDA4PROGRESS@GMAIL.COM.
        Accompanying this letter is responsive information to the extent reasonably accessible from our
system, a list of hash values corresponding to each file, and a signed Certificate of Authenticity. Google
may not retain a copy of this production but does endeavor to keep a list of the files and their respective
hash values.
        Included in the accompanying information are file(s) ending in Headers.mbox. Although we are
unable to recommend any specific program, the provided file(s) may be opened by any text editing or
word processing program (i.e., Notepad for Windows and TextEdit for Mac OS X).
        Finally, Google requests reimbursement in the amount of $125 for reasonable costs incurred in
processing your request. Please forward your payment to Google Custodian of Records, at the address
above and please write the Internal Reference Number (3634328) on your check. The federal tax ID
number for Google is XX-XXXXXXX.


                                                 Very truly yours,

                                                 Ra Bacchus
                                                 Legal Investigations Support
        Case 1:18-cv-00681-RJL Document 194-10 Filed 05/06/20 Page 3 of 4




Google LLC                                                             google-legal-support@google.com
1600 Amphitheatre Parkway                                                              www.google.com
Mountain View, California 94043


                     Hash Values for Production Files (Internal Ref. No. 3634328)

panda4progress@gmail.com.Gmail.Headers.mbox:

MD5- 27f8bff30e9dce51706d41fbf455c0e8
SHA512-
e758821f6dfd57bd4b4d5b57a34e2977b4e0cc8345dfe96509a834d6ec39f665ab8532a4ebb1c73661c84fea
d6f98e6a14510e3b9126303c245e1d4323c88bca

seth.c.rich@gmail.com.Gmail.Headers.mbox:

MD5- 00fb8c47e5a6af80e2eca06fc979a2f1
SHA512-
ece290ee5cdf95b3c94b4757a8e26fd9c47f98a90f75eda90083716da7434b3b4d4fe77d7d0da4291da14650
9998d2079021331b79d5e558045c5dd94575f8a6
        Case 1:18-cv-00681-RJL Document 194-10 Filed 05/06/20 Page 4 of 4




Google LLC                                                                   google-legal-support@google.com
1600 Amphitheatre Parkway                                                                    www.google.com
Mountain View, California 94043



                                  CERTIFICATE OF AUTHENTICITY


I, Ra Bacchus, certify:


1. I am a Custodian of Records for Google LLC (“Google”), located in Mountain View, California. I am
authorized to submit this Certificate of Authenticity on behalf of Google in response to a subpoena dated
March 26, 2020 (Google LLC Internal Reference No. 3634328) in the matter of Aaron Rich v. Edward
Butowsky, et al. I have personal knowledge of the following facts and could testify competently thereto if
called as a witness.

2. The accompanying 2 files contain true and correct copies of records pertaining to the email addresses
SETH.C.RICH@GMAIL.COM, PANDA4PROGRESS@GMAIL.COM (“Document”).

3. The documents attached hereto reflect records made and retained by Google. The records were made at
or near the time the data was acquired, entered, or transmitted to or from Google; the records were kept in
the course of a regularly conducted activity of Google; and the making of the records were a regular
practice of that activity.

I declare under penalty of perjury under the laws of the State of California that the foregoing is true and
correct.


DATED: April 23, 2020




          Ra Bacchus, Custodian of Records for Google LLC
